Citation Nr: 1454871	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-24 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date prior to June 16, 2011 for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at an RO hearing in October 2012, and at a Board hearing in May 2013, and transcripts of the hearings are associated with his claims folder.  


FINDING OF FACT

A claim for service connection for tinnitus was not received prior to June 16, 2011.


CONCLUSION OF LAW

An effective date prior to June 16, 2011 for the award of service connection for tinnitus is not warranted.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's appeal arises from his disagreement with the June 16, 2011 effective date assigned by the RO for the grant of service connection for tinnitus.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are associated with the claims folder, as are post-service VA medical examination reports and treatment records.  No other relevant evidence has been identified.  The Board therefore finds that VA has satisfied its duty to notify and the duty to assist.

The Veteran argues that the effective date of service connection should be the date of a September 2004 VA examination report which notes his tinnitus.  

The effective date of an award of disability compensation based on an original claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If the claim is received within one year of separation from the service, the effective date for an award of disability compensation for direct service connection is the day following separation from active service, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Under 38 U.S.C. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a) (2014).  A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2014).

Based upon a review of the relevant law and evidence, the Board has determined that an effective date prior to June 16, 2011 for the grant of service connection for tinnitus must be denied.  In this case, the Veteran did not file a claim for service connection for tinnitus prior to June 16, 2011.  There is no record of an informal or formal claim for service connection for tinnitus filed prior to June 16, 2011.  There is no correspondence of record received prior to June 16, 2011 that shows an intent to apply for service connection for tinnitus, and a claim for service connection for tinnitus was not received within one year of separation from service.  Thus, the Board finds no legal basis for awarding service connection for tinnitus any earlier than June 16, 2011.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.1(p), 3.155(a), 3.400.  

The Board finds this case to be distinguishable from Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Veteran had claimed service connection for posttraumatic stress disorder (a form of psychiatric disorder), and there was evidence of other psychiatric disorders of record, and the Court found that those other psychiatric disorders should have been treated as part of his claim.  In the current case, there was a previous claim for service connection for hearing loss made and adjudicated in 2004, but tinnitus is not a form of hearing loss, and so it should not have been included in his prior claim for service connection for hearing loss in 2004, merely by virtue of the Veteran having claimed service connection for hearing loss at that time, or in light of any statements recorded regarding tinnitus at the time of the September 2004 VA examination.  The September 2004 VA examination report does not evidence an intent on the Veteran's part to claim service connection for it, and so it cannot serve as a claim for service connection for it .  No other evidence of record prior to June 16, 2011 evidenced an intent on the Veteran's part to claim service connection for tinnitus or otherwise served as a claim for service connection for it.  

The Veteran's representative mentioned at the time of the Veteran's October 2012 hearing that M21-1 MR, Part IV, Subpart ii, Chapter 2, A.1 mandates that VA raters must adjudicate all claimed disabilities and all chronic disabilities found in the service treatment records, and that Part III, Subpart iv, 6.B.2 goes on to state that a veterans service representative must recognize, develop, and/or decide all issues.  The Veteran's tinnitus, however, is not shown in his service treatment records.  Additionally, it had not been claimed prior to June 16, 2011.  



ORDER

An earlier effective date than June 16, 2011 for the grant of service connection for tinnitus is denied.



____________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


